DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-10 in the reply filed on 1/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 are under examination.
Claims 11-20 are withdrawn from consideration.

Allowable Subject matter
Claim(s) 10 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features in claim 10, in an obvious combination with its parent claim.  However, this claim cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Specifically, the rejection of claim 1.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract is objected to for exceeding 150 words and also refers to purported merits of the invention (e.g. “improve efficiency”, “enable refrigerant-to-air ratios within the purge unit within certain industry standards while still minimizing the durations of the purge cycles”.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1
The claim preamble recites, “a vapor compression system” which is followed by a number of components that are clearly in the vapor compression system, and then in the last clause recites “selectively activate a purge unit”.  It is not clear if the “purge unit” is supposed to be a part of the vapor compression system, and whether it is or not, how it is intended to connect to and interact with the other components. 
The claim recites, “determine an observed saturation temperature and a predicted saturation temperature of the condenser based, at least in part, on the first signal and the second signal.”  It is not clear if both the “observed saturation temperature” and the “predicted saturation temperature” are each determined based on both the “first signal” and the “second signal”.
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,260,378 to Sagar in view of US 2013/0283830 to Jandal.
Regarding claim 1, Sagar teaches a vapor compression system, comprising:
a refrigerant loop comprising a fluidly coupled condenser (14, col. 5, 5-15), expansion device (not pictured, but must be present in a vapor compression system before the evaporator), evaporator (18, col. 5, line 5-15), and compressor (16, col. 5, line 5-15), wherein the condenser comprises: 
a shell (not separately shown numbered, but can be represented by the circle 14); 

a total pressure sensor (84, col. 6, line 30-40) disposed within the shell; 
a processor (80) communicatively coupled to the liquid refrigerant temperature sensor and the total pressure sensor, wherein the processor is configured to: 
receive, from the liquid refrigerant temperature sensor (86), a first signal indicative of a liquid refrigerant temperature in the condenser; and (col. 3 line 65 to col. 4, line 7). 
receive, from the total pressure sensor, a second signal indicative of a total pressure of refrigerant vapor and non-condensable gas in the condenser (col. 3 line 65 to col. 4, line 7). 
determine an observed saturation temperature (the measurement from Sagar’s liquid temperature sensor 86 . . . . compare this with applicant’s published application, par. 34, where the condenser liquid temperature sensor 136 provides an “observed condenser saturation temperature”) based at least in part on the first signal, and
determine a predicted saturation temperature of the condenser based, at least in part, on the second signal; (“The microprocessor memory has an array of pressures and temperatures relating to the specific refrigerant that is being used with the chiller. The pressure and temperature information received from the chiller by microprocessor is compared to the established pressure and temperature of the specific refrigerant in use” col. 3, line 64 to col. 4, line 32  . . . . . compare with applicant’s published application, par. 34, “The microprocessor 44 also receives (block 154) data signals from the total pressure sensor 138 of the condenser 34. The microprocessor 44 subsequently determines (block 158) a predicted condenser saturation temperature (PCST) for the condenser 34. For example, the microprocessor 44 may access a look-up table or use a mathematical equation stored in the non-volatile memory 46 of the control panel 40 that relates the measured total pressure to PCST in order to determine or calculate the PCST for the particular refrigerant”.)
Sagar does not teach, 
Selectively activate a purge unit when the observed saturation temperature
is greater than the predicted saturation temperature by more than a threshold amount.
Thus, in claim 1 a temperature difference between a measured saturation temperature and a saturation temperature calculated on basis of the measured pressure is used to determine when a purge operation is needed, while Sagar uses a pressure difference between a measured pressure and a pressure calculated on the basis of the measured temperature. 
A person having ordinary skill in the art, at the time of filing the invention, 
would be aware that for a given refrigerant the saturation pressure can be calculated on basis of the saturation temperature and vice versa.  It therefore makes no difference whether to calculate the saturation pressure on basis of the measured liquid temperature in order to compare a pressure difference or to calculate the saturation temperature on basis of the measured pressure in order to compare a temperature difference.  Furthermore, a person having ordinary skill in the art, at the time of filing, would understand that incondensable gasses will affect pressure readings, thus necessitating a comparison of measured and predicted values, in view of Jandal, par. 2. 	


Regarding claim 8, Sagar as modified teaches the vapor compression system of claim 1, wherein the processor is configured to determine the predicted saturation temperature of the condenser from a look-up table stored in a memory of the vapor compression system based at least in part on the total pressure of refrigerant vapor and non-condensable gas in the condenser.
Sagar, col. 3, line 65 to col. 6 line 8.  “In operation, the chiller refrigerant is monitored by the pressure sensor and temperature sensor. The microprocessor memory has an array of pressures and temperatures relating to the specific refrigerant that is being used with the chiller. The pressure and temperature information received from the chiller by microprocessor is compared to the established pressure and temperature of the specific refrigerant in use.”

Regarding claim 9, Sagar teaches the vapor compression system of claim 1, wherein the processor is configured to determine the predicted saturation temperature of the condenser by calculating the predicated saturation temperature based at least in part on the total pressure of refrigerant vapor and non-condensable gas in the condenser.
.  

	Claims 2, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,260,378 to Sagar in view of US 2013/0283830 to Jandal and US 2003/0074909 to Heiden.
	Regarding claim 2, Sagar teaches the vapor compression system of claim 1, but does not teach wherein the threshold amount is (specifically) approximately 0.5 degrees Fahrenheit (°F).
Note that the published application, at par. 35, teaches that the threshold does not have to be limited to .5 F, but can be other values as well (e.g. .75 F, 1 F).
Heiden teaches that in general it is known for a control method used to purge noncondensable gasses to rely on set points for parameters such as temperature, and to use differences between the measured values and the set points in the control process. (par. 19) 
At the time the invention was made, it would have been an obvious mechanical expedient, to a person of ordinary skill in the art to modify Sagar to include this 
	Therefore, it would have been an obvious matter of design choice to modify Sagar, to obtain the invention as specified in claim 2.
	 
Regarding claims 5 and 6, Sagar as modified teaches the vapor compression system of claim 1, but does not teach,
Claim 5 - wherein the processor is configured to selectively deactivate the purge unit when the processor determines that the observed saturation temperature is not greater than the predicted saturation temperature by more than a threshold amount.
Claim 6 - wherein, to selectively deactivate the purge unit, the processor is configured to provide control signals to deactivate a compressor and a condenser fan of the purge unit.
	Regarding claim 5, terminating a process after a desired result is achieved would be obvious to a PHOSITA, at the time of filing, because there is no longer a need to perform the process.  Furthermore, Heiden teaches a purge system for noncondensable gasses, where the purge operation is terminated based upon the purge liquid reaching a set point temperature (par. 32), and it would be obvious in view of Heiden to use the relevant temperature value in Sagar as the purge terminating criteria.
Regarding claim 6, the purge system (10) includes both a compressor (44) and a condenser fan (38) (col. 5, 45-50), and it is obvious that turning of the purge unit would entail deactivating both of these components.

Claim 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,260,378 to Sagar in view of US 2013/0283830 to Jandal, US 4,252,186 to Starner, US 2017/0307269 to Gu.
Regarding claims 3, 4, Sagar teaches the vapor compression system of claim 1, with temperature sensor (86) and pressure transducer (84) within the shell, but does not teach, wherein the condenser comprises:
Claim 3 - a plurality of tubes disposed inside the shell and configured condense a flow of refrigerant vapor into liquid refrigerant that collects at a liquid level in a lower portion of the shell, wherein the liquid refrigerant temperature sensor is disposed below the liquid level in the shell, and the total pressure sensor is disposed in an upper portion of the shell of the condenser above the liquid level.
Claim 4 - wherein the total pressure sensor is disposed near a top of the shell of the condenser.
Starner teaches a condenser used in a system that purges noncondensable gasses (abstract, title), where the condenser is of the shell and tube type (col. 1, 30-35), and where refrigerant is condensed and collects in the bottom of the shell.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to utilize a type of heat exchanger that is known in the art for being used in systems with noncondensable gasses, and to place the liquid refrigerant 
Regarding the location of the pressure sensor, Gu teaches a system that purges noncondensable gasses where a pressure sensor (P1, Fig. 3) is placed above the level of liquid in a shell (51), and it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Sagar to include this limitation to, for example, avoid the possibility that being immersed in liquid refrigerant will interfere with the pressure readings.  To the extent applicant argues Gu does not teach the pressure sensor being near the top of the shell, it would have been obvious to one of ordinary skill in the art at the time the application was filed to include this limitation        and because the mere rearrangement of the working parts of a system is a matter of ordinary skill in the art.  MPEP 2144.04, VI. C. Rearrangement of Parts.

	      
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,260,378 to Sagar in view of US 2013/0283830 to Jandal and US 2002/0020175 to Street.
Regarding claim 7, Sagar as modified teaches the vapor compression system of claim 1, but does not teach,
wherein the processor is configured to activate an alarm to indicate an issue with the purge unit when the observed saturation temperature is greater than the predicted saturation temperature by more than the threshold amount for greater than a predetermined amount of time.
Street teaches 

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Sagar, in view of, Street, in order to provide alert the user that the system might not be working properly.      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763